Citation Nr: 1339775	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left foot Morton's neuroma with residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, continued the 10 percent disability rating for left foot Morton's neuroma with residual scarring based on symptomatology of a tender and painful scar.  

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the record.  The Veteran also testified at a Board video conference hearing in January 2012 before the undersigned Veterans Law Judge.  A copy of this transcript has also been associated with the record.

In March 2012, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  During the period of this appeal, residual scarring related to the Veteran's left foot Morton's neuroma disability has consisted of a linear painful scar measuring approximately 7 centimeters in length and that is not unstable.

2.  During the period of this appeal, left foot Morton's neuroma has associated tissue pathology that causes left foot pain that is distinguishable from residual scar pain, as well as functional impairment manifested by fatigue, abnormal gait and weight bearing, and the use of orthotics; these symptoms more closely approximate the criteria for a severe foot injury.


CONCLUSIONS OF LAW

1.  For the entire rating period of this appeal, the criteria for a disability rating in excess of 10 percent for residual scarring related to left foot Morton's neuroma have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).

2.  For the entire rating period of this appeal, the criteria for a separate 30 percent rating for Morton's neuroma of the left foot, though no greater, have been met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.72, Diagnostic Codes 5279 and 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

VA has also satisfied its duty to assist the Veteran in developing the claims.  The Veteran's service treatment records and pertinent post-service treatment records, including VA treatment reports, have been secured.  The Veteran's Social Security Administration records have also been obtained and are of record.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, VA met its duty to provide a medical examination.  The RO arranged for VA examinations in June 2006, April 2012, and March 2013.  An additional QTC Medical Services (QTC) examination was completed in May 2009.  These examinations, taken together, are found to be adequate for rating purposes of the issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of these claims.

Disability Rating Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2013).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  The Board has considered whether a staged rating is warranted; however, symptoms related to the Veteran's left foot Morton's neuroma have not changed in severity over the course of the appeal to warrant a staged rating.

Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  Id.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so) 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, to include VA treatment reports in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.




Disability Rating Analysis

The Veteran is in receipt of a 10 percent disability rating for left foot Morton's neuroma with residual scarring, status post osteotomy surgery, under Diagnostic Code 5279-7804.  The Veteran asserts that a higher rating is warranted based on scar pain that he experiences on a daily basis.  See, e.g., October 2011 appellate brief.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5279 is used to identify Morton's neuroma, and Diagnostic Code 7804 identifies the residual scarring from surgical operations associated with Morton's neuroma.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

Under Diagnostic Code 7801, a burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm) warrants a 30 percent evaluation.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent evaluation.  38 C.F.R. § 4.118.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) indicates that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118.

VA Medical Center (VAMC) treatment records reflect that the Veteran underwent surgery in July 2011 to treat Morton's neuroma in his left foot.  The March 2013 VA peripheral nerve examination report indicates that the Veteran has a scar associated with July 2011 surgery to treat Morton's neuroma.  Observing that the scar had not changed since a previous examination, the VA examiner referenced the April 2012 VA scar examination report to detail the present status of the Veteran's residual scar.

The April 2012 VA scar examination report identifies one painful scar associated with the Veteran's left foot.  The VA examiner described a linear, 7 centimeter (cm) scar on the top of the left foot over the 4th metatarsal.  The examiner indicated that the scar was not unstable.  Similarly, the January 2006 VA foot examination report describes a tender, 7 cm scar on the left foot that runs between the 3rd and 4th metatarsals.  A width of 0.1 cm is also provided.  The examiner indicated that there was no instability.  The Veteran's testimony reflects that this is the same scar that is described in the April 2012 VA examination report.  See January 2012 Board hearing transcript, p. 6.  In addition to the clinical observations provided in these VA examination reports, the Board finds the Veteran's uncontradicted complaints of pain associated with his left foot scar are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 310; 38 C.F.R. § 3.159(a)(2).

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a single left foot scar that is painful, linear, and approximately 7 cm long and 0.1 cm wide but not unstable.  Therefore, the left foot scar does not warrant a compensable rating under Diagnostic Codes 7801 (requiring that scars be at least 39 square centimeters for a 10 percent rating), 7802 (requiring that scars cover an area of at least 929 square centimeters).  In addition, because there are not more than two scars present, a rating in excess of 10 percent under Diagnostic Code 7804 is not warranted.  As the scar is painful but not unstable, an additional 10 percent is not warranted for the evaluation of the scar.  See id. Note (2).

Thus, in consideration of the above, the claim for an evaluation in excess of 10 percent for left foot Morton's neuroma with residual scarring, status post osteotomy surgery, must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. at 57; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Separate Evaluation for Left Foot Morton's Neuroma

As part of the appeal, the Board has considered the potential application of a separate rating for the symptoms of left foot Morton's neuroma not associated with post-surgical scarring.  It is noted that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban, 6 Vet. App. at 261-62; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under Diagnostic Code 5279, a maximum 10 percent rating is warranted for Morton's neuroma.  38 C.F.R. § 4.71a.  However, Morton's neuroma can also be rated under Diagnostic Code 5284 as a foot injury.  See id.  Diagnostic Code 5284 allows for a 10 percent rating for moderate foot injuries; a 20 percent rating for moderately severe foot injuries; a 30 percent rating for severe foot injuries; and a 40 percent rating for actual loss of use of the foot.  Id.  The Board also notes that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to flare-ups or pain, fatigability, incoordination, pain on movement, and weakness causing additional disability beyond that reflected on range of motion measurement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  

The Veteran underwent a VA examination in January 2006 to evaluate the severity of left foot Morton's neuroma.  The examination report lists a medical history that includes pain at rest, and pain, stiffness, swelling and fatigue when standing or walking.  The VA examiner observed abnormal weight bearing, but also noted that no assistive devices were required for ambulation.  The VA examiner described Morton's neuroma as a "recurring" condition.

In May 2006, the Veteran underwent a second VA examination for his left foot condition.  The VA examiner recorded a history that included constant, localized pain in the Veteran's feet.  The pain was described as "squeezing in nature, burning in nature, aching in nature and sharp in nature."  The Veteran reported that he could not stand for long periods of time and rated his pain as a 10 on a 10-point scale (10 being the worst).  The VA examiner observed that the Veteran's gait was abnormal, noting that it was antalgic due to foot pain.  No assistive devices for ambulation were needed at the time, and there were no signs of abnormal weight bearing.

A QTC examination report from May 2009 shows that the Veteran shared a history of constant left foot pain that travels to the left leg.  The pain was described as squeezing, burning and sharp, and the Veteran rated his pain as a 9 on a 10-point scale (10 being the worst).  Swelling and fatigue were reported when walking and standing.  The QTC examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Tenderness in the left foot was also recorded.

During the April 2012 VA foot examination, the Veteran demonstrated mild swelling in his left foot and reported that movements of all toes were painful.  Regular use of orthotics was noted; however, the Veteran said that these assistive devices often intensified the pain in his left foot.  The VA examiner noted that the Veteran "cannot tolerate the weightbearing necessary to perform his job as an electrician."  This VA examination report was incorporated into the March 2013 VA foot examination report, wherein the VA examiner stated that, other than incisional neuritis, "the foot findings are no different from [the April 2012 VA foot examination]."  The Board will address the issue of neuritis in more detail below.

In March 2013, the Veteran also underwent a VA nerve examination.  The VA examiner noted mild hyperesthesia of the entire distal left foot as the primary symptom of incisional neuritis related to left foot surgery in July 2011.  The examination report later indicates that this symptom had a mild effect on the left sciatic nerve.  Abnormal weight bearing, an antalgic gait, and use of orthotics to relieve foot pressure were also recorded.  The VA examiner reported that the Veteran had difficulty with fine motor movements using his left foot "because the slightest movement or touch causes pain, twitching, jerking, and guarded motion."  In addition, the VA examiner stated that the Veteran "can work but cannot perform work which requires frequent weight bearing."

VAMC records reflect that the Veteran has had left foot surgeries performed in July 2002, July 2005, July 2009, and July 2011.  These records indicate, and the Veteran has also stated, that these surgeries have all been related to symptoms associated with left foot Morton's neuroma.

In consideration of all the evidence, lay and medical, the Board finds that the Veteran's left foot Morton's neuroma, for the entire rating period of this appeal, has manifested in symptoms including fatigue, swelling, chronic intense pain, abnormal gait, abnormal weight bearing, and an inability to stand or walk for long periods of time.  More recently, the Veteran has been diagnosed with mild hyperesthesia of the entire distal left foot stemming from incisional neuritis in the left foot.  Clinical evidence suggests that the Veteran's left foot Morton's neuroma is a recurring condition, and this is further reflected by the fact that the Veteran has had three operations on his left foot during the appeals period. 

This evidence, when also considering the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, supports assigning a separate rating for Morton's neuroma of 30 percent under Diagnostic Code 5284, though no greater.  The symptoms listed above are separate and distinct from the pain associated with the excisional scar and contemplated by the 10 percent rating under Diagnostic Code 5279-7804.  Specifically, the Board finds that these symptoms have affected the entire foot and resulted in functional impairment - including fatigue, abnormal gait, abnormal weight bearing, and the use of orthotics - of the left foot beyond localized pain in the scar associated with previous surgeries to correct Morton's neuroma.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance); 38 C.F.R. § 4.40.  The Board finds that these symptoms demonstrate how the Veteran's left foot Morton's neuroma closely approximates a "severe" foot injury under Diagnostic Code 5284, or the level of disability contemplated by a separate 30 percent rating.  The functional impairment now shown is due to the nerves and tissue associated with Morton's neuroma, not the surgical excision scar itself, and these additional left foot symptoms have not been addressed by the existing disability rating.

In reaching this conclusion, the Board has considered a higher rating under Diagnostic Code 5284 as well as other ratings under alternative Diagnostic Code.  A rating in excess of 30 percent under Diagnostic Code 5284 is not warranted because the evidence does not establish that the Veteran has actual loss of the left foot, as required for a higher 40 percent rating.  38 C.F.R. § 4.71a.  With respect to the current diagnosis of incisional neuritis affecting the left sciatic nerve, the March 2013 VA examiner noted that the symptoms attributable to this post-surgery disability include a "hyper-sensitive left foot with shock-like feelings when touched or when he stands or walks," and mild hyperesthesia of the entire distal left foot.  However, the Board finds that these symptoms are consistent with the symptoms demonstrated throughout the period on appeal and providing a separate rating for these symptoms would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one disability was not "duplicative of or overlapping with the symptomatology" of the other disability).  Moreover, mild neuritis affecting the left sciatic nerve warrants a 10 percent disability rating under Diagnostic Code 8620.  38 C.F.R. § 4.124a.  Thus, an alternative rating under Diagnostic Code 8620 is not more beneficial to the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.7. 


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the issues discussed above.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left foot Morton's neuroma is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5279 and 5284, reasonably consider the Veteran's disability level and symptomatology.  A 10 percent rating under Diagnostic Code 5279 is the higher rating available and the Board has determined that a higher evaluation is warranted under Diagnostic Code 5284, which contemplates foot injuries.  As foot injuries affect the musculoskeletal system, Diagnostic Code 5284 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, pain on movement, and weakness causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Thus, foot injury symptoms associated with the left foot Morton's Neuroma demonstrated throughout the period on appeal - including mild pain, abnormal gait and weight bearing, fatigue, and the use of orthotics, are contemplated by the criteria discussed above.  Additionally, the Board has considered the Veteran's functional limitations including difficulty with standing, walking, and weight bearing.  The Board finds that these symptoms are contemplated by the criteria discussed above, and in the absence of exceptional factors associated with Morton's neuroma, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Similarly, the Board finds that the scheduling criteria, specifically Diagnostic Code 7804, specifically consider painful scarring.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell; Shipwash, 8 Vet. App. at 227.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  In this regard, the Board acknowledges that the issue of TDIU has been explicitly raised by the Veteran and was adjudicated by the RO as part of the January 2007 rating decision.  Given the contemporaneous claim and subsequent adjudication of the TDIU issue, which has not been appealed, the Board finds that the issue has been expressly raised and any inferred TDIU claim is inapplicable in this case.


ORDER

For the rating period on appeal, an evaluation in excess of 10 percent for residual scarring related to left foot Morton's neuroma is denied.

For the rating period on appeal, a separate 30 percent rating, but no more, is granted for left foot Morton's neuroma.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


